         Case 2:19-cv-00799-PD Document 50 Filed 06/29/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KENARD PITNEY,                          :
                                         :
                              Plaintiff, :
                                         :
                    v.                   :
                                         : CIVIL ACTION
 CITY OF CHESTER,                        : DOCKET NO. 2:19-cv-799
                                         :
                             Defendant. :

                                       ORDER

      AND NOW, this ____ day of ____________, 2020, upon consideration of

Plaintiff’s Motion to Compel Response to Plaintiff’s Request for Production of

Documents, Defendant’s Response to same, and Defendant’s Motion for Extension

of Time to Respond to Plaintiff’s Written Class Discovery Requests and All Other

Deadlines, it is hereby ORDERED as follows:

   (1) Plaintiff’s Motion to Compel Response is DENIED.

   (2) Defendant City of Chester’s Motion for Extension of Time is GRANTED,

and Defendant shall respond to all written class discovery requests provided by

Plaintiff to date, no later than July 10, 2020.

                                         BY THE COURT:




                                         Honorable Paul S. Diamond
           Case 2:19-cv-00799-PD Document 50 Filed 06/29/20 Page 2 of 6




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENARD PITNEY,                           :
                                         :
                              Plaintiff, :
                                         :
                    v.                   :
                                         : CIVIL ACTION
CITY OF CHESTER,                         : DOCKET NO. 2:19-cv-799
                                         :
                             Defendant. :

DEFENDANT CITY OF CHESTER’S REPLY TO PLAINTIFF’S MOTION
          TO COMPEL RESPONSE TO PLAINTIFF’S
       REQUEST FOR PRODUCTION OF DOCUMENTS

      Defendant City of Chester by and through their attorneys, MacMain,

Connell & Leinhauser, LLC, hereby respond to Plaintiff’s Motion to Compel, and

aver as follows:

      1.      Admitted.

      2.      Admitted.

      3.      Admitted.

      4.      Denied as stated. By way of further answer, Plaintiff’s discovery

requests do not comport with the identification of the proposed class identified in

Plaintiff’s Amended complaint, and as such, has created an issue where the

information requested is responsive to the investigation and identification of the

proposed class. Plaintiff’s counsel was contacted regarding this matter and
           Case 2:19-cv-00799-PD Document 50 Filed 06/29/20 Page 3 of 6




admitted that the proposed class in the Amended Complaint did not match the

definition in the discovery requested.

      5.      Denied as stated. By way of further answer, Plaintiff’s counsel was

contacted regarding the discrepancy between the parameters of Plaintiff’s proposed

class and the parameters of the discovery requested and acknowledged the

discrepancy. Plaintiff’s counsel declined to support a request for an extension

(although they have not opposed one yet either). This discrepancy has created an

issue where the information requested is not responsive to the proposed class.

      6.      Admitted.

      7.      Denied as stated. By way of further answer, Defense counsel’s

primary focus has been to effectuate a swift and complete response to Plaintiff’s

Request for Production of Documents, which appropriately comports with the

Rules of Procedure. Defense counsel, upon confirming that the documents were

unready for provision to Plaintiff as the records contain a large amount of personal,

sensitive, and irrelevant information about individuals that would not qualify for

the class and which requires redaction prior to provision of documents to Plaintiff,

filed its Motion for Extension of Time on Monday, June 29, 2020. Additionally,

Defense counsel did speak to Plaintiff’s counsel on Thursday, June 25 and

requested an agreement to extend the time for discovery. Plaintiff’s counsel

declined to take a position on that request.
           Case 2:19-cv-00799-PD Document 50 Filed 06/29/20 Page 4 of 6




      8.      Denied as stated. By way of further answer, Defense counsel

proposed to provide documents that would respond to Plaintiff’s requests, subject

to the objection that the documents are (1) not aligned with the proposed class

identification and (2) the request is beyond the reasonable scope of the proposed

class identified in the Amended Complaint. The records obtained and being

processed from the City of Chester contain a large amount of personal, sensitive,

and irrelevant information about individuals that would not qualify for the class

and which requires redaction prior to provision of documents to Plaintiff. Given

the voluminous nature of the records with copious amounts of irrelevant and

inappropriate information which would be provided in an unredacted form,

Defense counsel is seeking an additional two weeks to review and appropriately

redact/cull the records.

      9.      Admitted. Plaintiff filed its Motion for Extension of Time on

Monday, June 29, 2020, after the determination was confirmed that an additional

two weeks was necessary to provide appropriately culled and redacted documents

to Plaintiff in response to their Request for Production.

      10.     Accordingly, Defendant seeks an Order in the form attached hereto.
        Case 2:19-cv-00799-PD Document 50 Filed 06/29/20 Page 5 of 6




                                         Respectfully submitted,

                                         MacMAIN, CONNELL &
                                         LEINHAUSER, LLC

Dated: June 29, 2020               By:   /s/ Brian H. Leinhauser
                                         Brian H. Leinhauser, Esquire
                                         Attorney I.D. No. 203945
                                         433 W. Market Street, Suite 200
                                         West Chester, PA 19382
                                         Attorney for Defendant City of
                                         Chester
         Case 2:19-cv-00799-PD Document 50 Filed 06/29/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I, Brian H. Leinhauser, Esquire, hereby certify that on this 29th day of June

2020, a copy of the foregoing Defendant City of Chester’s Reply to Plaintiff’s

Motion to Compel Response was served upon the following via ECF notification:

                            Alan M. Feldman, Esquire
                            Edward S. Goldis, Esquire
                           Andrew K. Mitnick, Esquire
                          1845 Walnut Street, 21st Floor
                             Philadelphia, PA 19102
                              Attorneys for Plaintiff

                               Patrick G. Geckle
                      Law Offices of Patrick G. Geckle LLC
                         1515 Market Street, Suite 1200
                            Philadelphia, PA 19102
                              Attorney for Plaintiff


                                             MacMAIN, CONNELL &
                                             LEINHAUSER, LLC


                                       By:   /s/ Brian H. Leinhauser
                                             Brian H. Leinhauser
                                             Attorney I.D. No. 203945
                                             433 West Market Street, Suite 200
                                             West Chester, Pennsylvania 19382
                                             Attorney for Defendant City of
                                             Chester
